Citation Nr: 1105704	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-06 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable rating for bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1986, and 
from January 2003 to November 2003.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the BVA in November 2010.  A 
transcript of the hearing is of record.  At the Veteran's 
request, the record was held open for 60 days in order to give 
him an opportunity to submit additional evidence, specifically 
current VA treatment records, private treatment records, and 
leave statements.  The Veteran failed to submit any additional 
evidence. 

Although the Veteran has submitted evidence of medical 
disability, and made claims for the highest ratings possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board notes there are potentially outstanding VA treatment 
records which may be pertinent to his claims.  The Veteran 
indicated at his November 2010 BVA hearing that he had recently 
been treated for his hypertension at the Fredericksburg VA.  See 
BVA Hearing Transcript (T.) at 4.  He further indicated that 
although he was treated for his bronchitis by a private 
physician, the VA provided medication for this disorder. See T. 
at 11.  The Board notes that the most recent VA treatment records 
in the claims file, from the Fredericksburg Community Based 
Outpatient Clinic (CBOC), are only current through April 2009.  
As such, there may be additional records which have not yet been 
associated with the claims file. 

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
Board finds that additional treatment records with regard to his 
hypertension and bronchitis may provide pertinent evidence, and 
that VA should attempt to obtain any such records which have not 
already been obtained.

As noted above, the Veteran additionally indicated at his BVA 
hearing that he is treated by a private physician.  The record 
was held open in order to afford the Veteran the opportunity to 
submit these private treatment records.  Although no records were 
submitted, because the claims must be remanded to obtain VA 
treatment records, the Board will afford the Veteran one 
additional opportunity to provide the Board with these records. 
 
Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
hypertension and bronchitis since April 
2009 and to provide any releases necessary 
for the VA to secure private medical 
records of such treatment or evaluation.  
The RO/AMC should then obtain and associate 
with the claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  After the development requested in the 
first paragraph has been completed, the 
RO/AMC should review the evidence of record 
and determine whether there was sufficient 
medical evidence to decide the claims.  If 
the RO/AMC determines that there is not 
sufficient medical evidence to decide the 
claim, the Veteran should be afforded VA 
examinations to ascertain the severity and 
manifestations of his hypertension and 
bronchitis.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

